 1

 2

 3
                                                                         JS-6
 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11

12    ANGELICA CUEVAS,                                Case No. 2:20-cv-02755-MCS-KS
13                    Plaintiff,                      [PROPOSED] ORDER
                                                      GRANTING JOINT
14          v.                                        STIPULATION OF DISMISSAL
                                                      OF ALL CLAIMS AND
15                                                    DEFENDANT WITH PREJUDICE
      LOWE’S OF BURBANK, CA – Store
                                                      PURSUANT TO FEDERAL RULE
16    #1144 [A Corporation of Unknown                 OF CIVIL PROCEDURE 41(A)(1)
      Origin]; AND DOES 1 through 50,
17
      inclusive,
18
                      Defendants.
19

20          PURSUANT TO STIPULATION, IT IS SO ORDERED that this action is
21   dismissed with prejudice, each party to bear their own costs.
22

23          December 13, 2020
     DATED:__________________                  ______________________________________
24                                                         Hon. Mark C. Scarsi
25
                                                        United States District Judge

26

27

28
                                                 1
                 [PROPOSED] ORDER GRANTING STIPULATION OF DISMISSAL WITH PREJUDICE
